Citation Nr: 0122456	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  95-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and if 
so whether entitlement is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from July 1967 to July 1969.

This appeal is from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO found that new and material 
evidence of entitlement to service connection for PTSD had 
not been presented or secured since a prior, unappealed 
disallowance of the claim.

The Board of Veterans' Appeals (Board) remanded the case in 
February 1998 and in August 2000 for the RO to obtain certain 
evidence and to afford the veteran the opportunity to inform 
VA of the existence of additional evidence that could 
substantiate his claim.  The case is now returned from the 
second remand.


FINDINGS OF FACT

1.  VA denied the veteran's claim for service connection for 
PTSD in November 1990 and notified him of the disallowance, 
of his appellate rights and of appellate procedure in a 
letter of December 12, 1990.

2.  The veteran did not initiate appeal from the November 
1990 denial of service connection for PTSD during the year 
following the date of the letter notifying him of the 
disallowance.

3.  Evidence presented or secured since April 1994 bears 
directly and substantially on the matter under consideration 
and is so significant in connection with previously assembled 
evidence that it must be considered to decide fairly the 
merits of the claim.

4.  The veteran engaged in combat with the enemy.

5.  The veteran sustained psychic trauma in performance of 
his military duties in combat with the enemy.

6.  The veteran has been diagnosed with PTSD related to 
combat in Vietnam.


CONCLUSIONS OF LAW

1.  The rating decision of November 1990 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

2.  New and material evidence has been presented or secured 
requiring that a previously disallowed claim of entitlement 
to service connection for PTSD be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The veteran incurred PTSD in wartime service.  
38 U.S.C.A. § 1110, 1154(b), 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303(d), 3.304(d), (f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran filed his original, formal application for VA 
disability compensation in March 1982 for conditions other 
than PTSD.  He reported that he was wounded in Da Nang 
avoiding rocket and mortar fire, and that he was also wounded 
at "LC [sic] Evans" avoiding enemy fire and that he would 
like to receive the Purple Heart.  The veteran's DD 214 
listed the following decorations, medals, badges, 
commendations, citations and campaign ribbons awarded or 
authorized: National Defense Service Medal, Sharpshooter 
(Rifle), Vietnam Service Medal w/4 Bronze Service Stars, 
Marksman (Pistol), Republic of Vietnam Campaign Medal, and 
"7/25/68 Air Medal."  The last of these was hand written 
following otherwise typewritten text.  VA obtained the 
veteran's service medical records in July 1982.  They were 
negative for any psychiatric complaint, treatment, or 
diagnosis.  They included two hand-completed separation 
medical history forms of the same date, one marked "yes" 
for past or current "depression or excessive worry" and 
"nervous trouble of any sort," the other marked in both 
"yes" and "no" columns for those questions with the 
affirmative response crossed out.  Both forms bear the 
physician's statement that the veteran was a sleepwalker as a 
child with no problem now without other comment on mental 
health.

In May 1984, the veteran filed a formal application for 
"Emotional Disorder Delayed Stress Syndrome 1969."  He 
marked the form to indicate no treatment in service, and he 
reported hospitalization at Northport VA Medical Center 
(VAMC) from September to October 1982 for emotional 
disturbance.  A September 1984 letter from VA requested that 
he submit medical or lay evidence of the manifestations of 
his claimed PTSD and that he describe in detail the event or 
events in service that precipitated his PTSD.

On VA examination by two psychiatrists in February 1985, the 
veteran reported his service dates and that he was in Vietnam 
for one year as a combat engineer, during which he received 
some minor injuries that he did not report and for which he 
had never sought compensation until the present time.  He 
reported numerous jobs since service and inability to hold a 
job because he repeatedly got into arguments or fights and 
got fired.  His social history included one marriage and 
divorce by his wife.  On mental status examination he was 
very tense and cried at times while talking.  He reported 
being "all mixed up" since he was in the service, unable to 
adjust, and that he had never been able to get along with 
people.  He reported a vile temper and fighting for very 
little provocation.  He reported drinking heavily since he 
was in the service and also cocaine, angel dust, marijuana, 
and other drugs, but not heroin.  He reported inpatient 
detoxification at Northport VAMC several years before and 
resumption of drug use promptly thereafter.  He reported a 
suicide attempt two years ago resulting in his family 
admitting him for five days of private inpatient treatment.  
He reported ongoing depression, little motivation for living, 
difficulty sleeping at night.  He reported recurrent dreams 
of seeing Vietnamese enemy and of seeing his buddies with 
whom he served in Vietnam being killed.  He reported being 
startled by sudden noises in the daytime, inability to get 
along with anyone, not trusting people, and thinking people 
did not like him.  He was oriented, denied specific auditory 
or visual hallucinations, and did well on formal memory 
tests.  His judgment and insight were impaired.  Upon review 
of the veteran's VA claims file, the examiners concurred in a 
diagnosis of PTSD.

In June 1985, VA received the official Army personnel 
records.  They show training for military occupational 
specialty (MOS) 12A10, Pioneer.  He served in Vietnam from 
December 8, 1967, to December 8, 1968, during campaigns named 
Vietnam Counteroffensive Phase III, Tet Counteroffensive, 
Vietnam Counteroffensives Phase IV, V, and [illegible].  
Effective December 14, 1967, his duty MOS was 12A10, with the 
principal duty of Pioneer assigned to Company B, 8th Engineer 
Battalion, 1st Cavalry Division (Air Mobile) USARPAC (United 
States Army Pacific).  Effective July 3, 1968, his duty MOS 
was 55A10, with the principal duty of Ammunition Storage 
Helper assigned to 611th Ordinance Company, USARPAC.  
Effective January 25, 1969, his duty MOS was 12B20, with 
principal duty of Combat Engineer assigned to Company D, 16th 
Engineer Battalion, 1st Armored Division, Fort Hood, Texas.

In July 1985, the New York RO denied service connection for 
PTSD, finding no documented stressor in service to warrant 
the PTSD diagnosis versus diagnosis of other psychiatric 
problems, and that the diagnosis was based purely on history 
and symptoms claimed by the veteran.  The RO notified the 
veteran of the decision and of his appellate rights by letter 
of August 5, 1985.  The veteran did not initiate appeal 
during the following year.  In December 1985, he filed 
another formal application for disability compensation for 
PTSD, which he reported began in July 1968.  He again 
reported no treatment in service.  He reported current 
treatment for post-traumatic stress by Dr. Charles at Queens 
Hospital Center and 1983 treatment for post-traumatic 
stress/drug dry out at "Brunswick Psych."  The RO responded 
by letter of January 1986, in pertinent part, that VA's 
letter of August 1985 had advised him that service connection 
for PTSD was denied.

In January 1986, the veteran submitted a letter from Dr. 
Charles of Queens Hospital Center reporting his treatment of 
the veteran for PTSD since November 1985.

On VA examination in March 1986, the veteran reported a 
history of service in Southeast Asia, mostly in Thailand.  
The examiner noted that he "vaguely hint[ed] about 
difficulties he had there and that he had been threatened 
with court martial."  The examiner reported the veteran did 
not want to talk about what happened there.  The veteran 
reported his post-service vocational, marital, and social 
history, including ongoing heavy multiple drug and alcohol 
use.  Upon mental status examination, the examiner opined 
that the veteran did not have a true depressive disorder 
despite his crying during the interview, and that he plainly 
was severely drug addicted.  The examiner diagnosed alcohol 
and drug dependence.

A rating decision of May 1986 denied service connection for 
PTSD.  A VA letter of July 7, 1986, informed the veteran of 
the disallowance for lack of new and material evidence to 
establish service connection for PTSD and of his appellate 
rights and procedures.; the letter included information on 
appellate rights and procedures.

In November 1990, the veteran filed an informal application 
for service connection for PTSD, reporting current outpatient 
treatment for PTSD at Brooklyn VAMC and enclosing an August 
1990 psychiatric evaluation from Brooklyn VAMC.

The August 1990 VA psychiatric evaluation noted referral by 
M.N. of the Queens Outreach Center [Vet Center].  
Historically, the examiner described the veteran as a Vietnam 
combat veteran who presented in a very agitated stated with 
rapid and pressured speech and prominent paranoid ideation.  
The examiner noted that history was almost impossible to get 
in sequence.  The veteran occasionally became wild-eyed and 
appeared to be talking to other people in the room, actively 
hallucinating.  He frequently laughed inappropriately and 
showed psychotic symptoms.  He gradually became more relaxed, 
but with periods of pacing the room.  The veteran did not 
listen to questions, but talked continuously and rapidly with 
pressured speech.

The examiner reported that military history was difficult to 
obtain.  The veteran became highly stressed as he related his 
experiences and after two or three incidents said he could 
not go on because he felt too stressed.  The veteran reported 
that after training assignments in the United States, he was 
sent to Vietnam at Cam Ranh Bay, then to An Khe for about two 
weeks for jungle training, then to Phu Bai for 3 1/2 weeks.  He 
stated he was a combat engineer.  He said he was in a fire 
support team and he was a minesweeper.  He reported that he 
"freaked out" on his first mine sweep and he was "scared 
stiff."  He reported being hurt in Da Nang, where they were 
constantly on the move.  He stated that while in his 
"hooch" in Da Nang, it was hit and he ran from the hooch to 
find a place to hide.  Men from other squads were running and 
yelling.  He fell in a deep hole, lacerating his right leg, 
and while in the hole, another GI fell into the hole and 
accidentally hit him on the head with a rifle, knocking him 
out.  He reported that when he awakened the next day, medics 
took care of his lacerations.  He reported spending much time 
in damp holes seeking safety.  The examiner noted that he had 
scars on his right leg.  The veteran reported that in the Phu 
Bai area he was involved in construction work and was exposed 
to falling rocket fire; he began running and ran into 
"constantine [sic]" wire, suffering lacerations of the left 
arm, which medics treated.  The veteran stated that when he 
was a minesweeper, he saw many of his close friends blown up 
and he kept thinking, "when will I be next."  He said that 
he saw many friends badly wounded.  He stated that anxiety 
was overwhelming and depression severe.  He reported 
beginning to use drugs and alcohol, often to intoxication, 
because "it helped depression."  He reported that he was in 
the 1st Air Cavalry, Company B, 8th Combat Engineer Battalion.  
He stated, "I did everything, blow [sic] up people, threw 
enemy out of helicopters, I was a murderer."  He also stated 
that he was in search and destroy missions and "I picked up 
more GI dead bodies than you could shake a stick at.  One day 
I was third in line, the two GIs in front of me were blown 
up."  The examiner reported the veteran could not go on 
discussing his military history.

The veteran reported having frequent nightmares, which he was 
too stressed to talk about, and flashbacks.  He reported that 
during a flashback he saw "gooks" coming at him and he 
threatened to cut his throat; his cousin and her husband took 
him to Brunswick Hospital for four or five days.  He reported 
frequently seeing "gooks" while driving and had wrecked 
many cars, running them into other cars; he had lost his 
driver's license.  He reported having had over 100 jobs from 
which he had been fired.  He stated he was a skilled mechanic 
who could do any type of home improvement, but he could not 
hold a job.  He reported a proclivity for violent outbursts 
and willingness to kill anyone who provoked him in certain 
ways.  He refused to discuss his nightmares, flashbacks, rage 
outbursts or depression.  He refused to face the examiner and 
talked to himself.  He had flight of ideas, jumping between 
topics.  He demonstrated both manic and depressive states 
during the evaluation.

The examiner prescribed a course of treatment for major 
affective disorder, bipolar.  The diagnoses were chronic 
PTSD, severe; major affective disorder, bipolar, with 
psychotic features; chronic alcohol and drug dependence, drug 
dependence in remission with continued alcohol use; no 
problems before entering the service.  Reporting Global 
Assessment of Functioning, the examiner stated that the 
veteran was in active combat and highly traumatized.  The 
examiner summarized the symptomatic results of the psychic 
trauma.

A November 1990 rating decision denied service connection for 
PTSD.  The RO notified the veteran of the denial and of 
appellate rights and process in a letter of December 12, 
1990.  The letter informed the veteran that his claim was 
denied because his disjointed statement in the August 1990 
psychiatric evaluation "still does not furnish a sharper 
verifiable stressor" in the absence of which his claim 
remained denied.  The veteran did not initiate an appeal 
during the year following the date of the letter.

In September 1993, the veteran filed an informal application 
for service connection for PTSD dated August 31, 1993.  He 
reported current VA treatment and submitted a copy of the 
August 1990 psychiatric evaluation.  He requested an 
examination for compensation purposes.

VA outpatient treatment records from August to November 1993 
reveal medical management of bipolar symptoms with repeated 
reference to drug and alcohol history, relational problems, 
continuous thoughts of Vietnam, and pain management of 
orthopedic complaints with narcotics with repeated requests 
for prescription of narcotics.  In August 1993, he sought 
mental health consultation, "because I got into trouble."  
A mental health clinic note of November 1993 addressed the 
veteran's anger at his inability to get narcotics for leg 
pain.  He was noted to have no treatment goals.

In November 1993, the RO sent the veteran a PTSD 
questionnaire requesting information necessary to assemble 
all data pertinent to his claim, including the following: 
military unit at the time of the stressful incident(s), 
description of his special duty assignment; description of 
the stressful incident(s) including names and other 
identifying information concerning others involved; medals, 
decorations or commendations received; whether wounded as a 
result of enemy action and if so, whether awarded the Purple 
Heart; dates and places of treatment for any nervous 
condition since his date of discharge from service.  The 
letter further requested the veteran to submit any supportive 
evidence in his possession and it informed him that failure 
to provide the requested information could make it difficult 
or impossible to evidence supportive of his claim.

In December 1993, the veteran responded to the November 1993 
PTSD questionnaire, reporting his units of assignment in 
Vietnam and the dates of those assignments.  He reported his 
special duty assignment was minesweeper.  He stated that 
there were many stressors, including once when a mine 
exploded while on a mine sweep across a stream, and the 
continual stress of going on such patrols.  He stated he 
could explain his stressors better during a compensation 
examination.  He stated that all of his treatment has been 
through VA and it should be well documented in his medical 
file.

On VA examination in April 1994, the examiner noted that the 
August 1990 evaluation "pretty well told the veteran's 
story."  The examiner performed a clinical interview.  As 
diagnosis, the examiner noted that the veteran continued to 
manifest all the signs and symptoms of the PTSD as well as 
the dually diagnosed bipolar affective disorder, circular-
type; the examiner noted the veteran's recognition of chronic 
alcoholism and various drug dependencies.

A July 1994 rating decision noted the prior denials of 
service connection for PTSD for lack of a verifiable 
stressor, submission of another copy of the August 1990 VA 
psychiatric evaluation that was of record for the November 
1990 disallowance, and the lack of any subsequently submitted 
evidence of a verifiable stressor.  The RO found there to be 
no new and material evidence to reopen the claim.

The veteran testified at a VA hearing in November 1995.  He 
provided no specific information about events in Vietnam.  He 
stated, that his life was destroyed, and that "it [was] a 
horrible thing" that he could not forget.

In September 1996, the veteran submitted materials including 
a June 1968 Army Installation Clearance Record showing his 
departure from L[anding]Z[one] Jane, RVN as a member of Co B, 
8th Engr Bn, 1sr Air Cav Div on June 29, 1968.  The form 
included a checklist, apparently of outprocessing activities, 
showing the veteran's conduct and efficiency as excellent, 
and indicating he had not been recommended for an award for 
meritorious service.  The document does not reveal the 
veteran's activities while at LZ Jane.  His September 1996 
submission also included a December 1982 letter from 
Northport VAMC reporting the veteran's inpatient admission 
from September to December 1982 on Unit 64B for multi-
modality psychotherapy; the reason for admission and 
diagnosis were not stated.

VA outpatient records from December 1993 to June 1997 
primarily reveal pain management related to orthopedic 
complaints.

In July 1998, VA obtained records from the Social Security 
Administration (SSA) comprising psychological and other 
evaluations for disability determination showing a primary 
diagnosis of chronic PTSD.  An August 1997 psychological 
evaluation noted his service in Vietnam and his report of a 
loss of consciousness from a head injury, but not the time, 
place, or circumstances of the injury.  The veteran reported 
his current occupational and social limitations, and upon 
completion of the clinical interview and mental status 
examination, the examiner diagnosed alcohol dependence and 
chronic PTSD.

In August 1998 the veteran submitted a copy of a June 1990 
letter by M.N., Ph.D., of the Elmhurst, New York, Vet Center 
referring the veteran to a VAMC for psychiatric evaluation.  
M.N. reported first seeing the veteran in May 1990 when he 
presented with intrusive recollections of Vietnam, apparently 
precipitated by his father's illness and fear of his father's 
death.  The veteran's extremely scattered presentation was 
said to look like PTSD, but at the next session, he appeared 
to possibly manifest anxiety related to drug use, and M.N. 
told him he could not distinguish between PTSD and drug 
effects while he was "using."

On VA examination in September 1999, the veteran reported a 
history of his military training and assignments.  He 
reported that after two weeks of jungle training upon arrival 
in Vietnam, he was assigned to a mine sweeping unit and moved 
from place to place for about seven months and then he was 
transferred to Cam Ranh Bay where he was holding ammunition 
and doing some warehouse work for the remainder of his tour.  
He reported that he was scared to die and "freaking out," 
apparently starting to use drugs to cope with those feelings.  
He stated that he lost a lot of friends in Vietnam.  The 
examiner noted that due to his emotional condition at the 
examination, the veteran was not able to provide specific 
stressor-type situations despite the examiner attempting 
several approaches to obtaining such information.  The 
veteran was also unable to provide details of past 
psychiatric treatment.  Mental status examination revealed 
him to be in an agitated and hypermanic state, occasionally 
laughing inappropriately and at times acting peculiarly.  The 
examiner noted past diagnoses of PTSD, bipolar disorder, and 
mainly drug and alcohol dependency abuse, but that it was 
impossible to ascertain any diagnosis of PTSD presently.  The 
diagnoses were bipolar disorder, mixed type and polysubstance 
abuse and dependency; incompetent.

In September 2000, the RO obtained a hospital summary and 
treatment noted from Northport VAMC for September to December 
1982.  They pertain to drug and alcohol detoxification and 
rehabilitation.  The diagnoses were multiple drug abuse and 
episodic excessive drinking of alcohol.  The veteran was 
described as a Vietnam veteran who had been abusing drugs and 
alcohol since 1964.  The records were otherwise silent for 
reference to Vietnam.

In March 2001, the RO received additional records from the 
SSA comprising multiple occupational assessments.  The 
psychiatric, psychological and social work components include 
multiple diagnoses of chronic PTSD and of alcohol dependence.

In August 2001, the Board obtained from the Pentagon library 
a copy of Army Regulation 611-201 (change 6, 27 Mar. 1968), 
setting forth the duties of Combat Engineer MOS 12A Pioneer.  
At that time, those duties included assisting personnel 
performing construction projects in direct support of 
friendly combat troops and units.  Among the specific tasks 
of the MOS were clearing and laying minefields and boobytraps 
and performing as infantryman as required in combat 
situations.


II.  Analysis

A.  Procedural

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001) [hereinafter the VCAA], prescribed VA's duties to 
notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist in the development of 
evidence.  VA has promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. Part 3).  An amendment of the 
definition of new and material evidence and rules prescribing 
certain VA duties in the context of an attempt to reopen a 
finally decided claim are effective on and apply only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii)).  As this 
claim to reopen was already pending on the effective date of 
the new regulations, and as the new regulations expressly 
apply only to newly-filed claims, this appeal will be decided 
under the older version of the regulations.

In the instant case, the record available for appellate 
review reveals VA has obtained information and evidence 
sufficient to resolve the claim at issue.  VA informed the 
veteran repeatedly and most recently by letter of November 
1993 of the evidence necessary to substantiate his claim.  
All pertinent service records had long been of record when 
the veteran applied in August 1993 to reopen his claim.  
Pursuant to two Board remands in this case, the RO has 
obtained past VA medical records or responses from their 
putative custodians that the sought records are not 
available.  The Queens Hospital Center has responded that 
requested records are not available, and the RO informed the 
veteran by letter of September 1998 that those records were 
not available.  There is no record of an attempt to obtain 
records from the private mental health facility at which he 
was treated following a purported suicide attempt.  The 
veteran's reference to that treatment was in the context of 
establishing the diagnosis PTSD, lack of which was not the 
basis of prior denials or of this attempt to reopen, and, as 
discussed below, the stressor prerequisite to establishing 
entitlement to service connection is shown by other evidence.  
Consequently, in this case, those records were not relevant 
to the issue on appeal, and VA had no duty to notify the 
veteran to provide them or to assist him to obtain them.  66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(1)).  There was no prejudice to the 
veteran in the failure to seek the private records.

The RO has successfully executed the instructions in the 
Board's February 1998 and August 2000 remands or has 
documented its actions resulting in reports from appropriate 
federal and private custodians that requested records do not 
exist.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(1), (2)).  VA has discharged its 
duties under the VCAA, and the Board may proceed with 
substantive review of the appeal.

Regarding the Board's action obtaining a copy of the Army 
regulation describing the duties of MOS 12A Pioneer, this 
does not constitute the acquisition of evidence of which the 
Board must notify the veteran prior to disposition of his 
appeal.  Cf. Thurber v. Brown, 5 Vet. App. 119 (1993) 
(claimant is entitled to notice of and opportunity to augment 
record to respond to evidence obtained by Board upon which it 
intends to rely in deciding an appeal).  Where the veteran's 
MOS was previously of record, identified by its regulatory 
designation and title, its duties were incorporated into the 
record by that reference in the same sense that the 
definition of a medical term is incorporated in the record by 
reference through its use.  Consulting the official 
description of the MOS to ascertain its duties is analogous 
to consulting a dictionary for the definition of a medical 
term.

B.  Substantive

When the RO denied the appellant's claim for service 
connection for PTSD in November 1990, and the appellant did 
not appeal within one year of the December 1990 date of the 
letter notifying him of the denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d) (2000); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality subject to section 
5108 exception).  To reopen the claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108 
(West 1991).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since November 1990 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since November 1990 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Of the evidence submitted since November 1990, only the 
veteran's December 1993 statement provided new information 
contributing to a more complete picture of the circumstances 
surrounding the origin of his claimed PTSD.  Id.  The 
statement is presumed credible, Justus, 3 Vet. App. 510, and 
it is of sufficient probative value to be material if it 
would be unfair to disregard it in deciding the merits of the 
claim.  38 C.F.R. § 3.156(a).  It need not be of dispositive 
weight to warrant reopening the claim.  155 F.3d at 1363.  
When seen in light of the evidence previously of record, 
specifically the veteran's prior reports of traumatic events 
in service and the official record of his MOS and assigned 
unit, the December 1993 report of a mine explosion during a 
stream crossing while on a mine sweeping detail is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  
Whereas the veteran has submitted new and material evidence, 
his claim shall be reopened and its former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

The veteran's military personnel record reveals his principle 
duty assignment from December 1967 to July 1968 was in an MOS 
designed for a direct support of or participation in combat.  
He served in close support of the 1st Cavalry Division (Air 
Mobile), a unit directly involved in heavy combat throughout 
Vietnam.  He has reported duties consistent with the 
circumstances and conditions of his MOS, including mine 
sweeping, search and destroy missions, and moving frequently 
about the country, consistent with his attachment to an air 
mobile division.  These reports in conjunction with the 
official record of an assignment consistent with his reports 
are sufficient evidence to establish that the veteran engaged 
in combat with the enemy.  He has described events as the 
putative stressors that precipitated PTSD.  Those events 
allegedly occurred while engaged in activities that can be 
deemed combat with the enemy.  See VAOPGCPREC 12-99 (whether 
veteran engaged in combat with the enemy to be determined on 
case by case basis based on all the evidence of record).  The 
veteran's reports are satisfactory lay evidence, i.e., they 
are credible as within his competency to report, and the 
allegations are consistent with the circumstances, 
conditions, and hardships of combat service.  Consequently, 
the veteran is entitled to the presumption that the events 
that he reported as stressors in fact occurred despite the 
lack of their official corroboration.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2000).

The veteran did not report specific names of those he 
reported wounded or killed in action or the dates and places, 
i.e., why they constituted emotional stressors, but he is not 
required to do so.  He is a veteran of combat who has 
credibly reported events in combat that are consistent with 
that service.  In the absence of clear and convincing 
evidence that the reported events did not occur, the 
occurrence of the stressor is legally demonstrated for the 
purpose of his claim.  38 C.F.R. § 3.304(f) (2000).

In light of the veteran's in-service stressors, if the 
veteran has a produced a medical diagnosis of PTSD related to 
those stressors, he is entitled to service connection for 
PTSD.  Id.  The medical evidence weighs both for and against 
the establishment of the diagnosis of PTSD related to combat 
stressors.  The record shows that qualified mental health 
practitioners have different views of the symptomatology each 
observed or ascertained on examination, testing or treatment.  
The November 1990 VA psychiatric evaluation diagnosed PTSD 
and related it to combat.  The April 1994 VA examination 
report diagnosed PTSD, and it can reasonably be inferred from 
the reference to the November 1990 report that the diagnosis 
related to combat stressors.  The November 1990 Vet Center 
referral and the September 1999 VA examination report did not 
find PTSD, but both reports equivocated that the veteran's 
current presentation interfered with making a diagnosis.  
Other medical records show other diagnoses without any 
diagnosis or suggestion of PTSD.

The weight of the evidence for and against finding a 
diagnosis of PTSD related to the in-service stressors is 
approximately balanced.  The record shows no rational basis 
to prefer diagnoses of no PTSD or of other mental disorders 
to the diagnosis of PTSD, or to conclude PTSD cannot exist 
coincident with other disorders.  The establishment of a 
diagnosis of PTSD related to the established combat stressors 
is material to the veteran's claim.  When evidence on a 
matter material to a claim for VA benefits is in approximate 
equipoise, the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  Resolving 
doubt about the diagnosis of PTSD in favor of the veteran, he 
is entitled to service connection for PTSD.



ORDER

Service connection for PTSD is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

